Case: 17-30103       Document: 00514282340         Page: 1     Date Filed: 12/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit
                                     No. 17-30103                                    FILED
                                   Summary Calendar                          December 21, 2017
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

DUSTIN JAMES RANEY,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 5:06-CR-50006-1


Before BARKSDALE, PRADO, and OWEN, Circuit Judges.
PER CURIAM: *
       Dustin James Raney challenges the denial of his sentence-reduction
motion under 18 U.S.C. § 3582(c)(2), and Amendment 782 to the Sentencing
Guidelines. He claims the court abused its discretion by relying on a clearly
erroneous assessment of the facts.
       In 2007, our court affirmed Raney’s 235-month, above-Guidelines
sentence, imposed after he pleaded guilty to conspiracy to distribute


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-30103    Document: 00514282340     Page: 2   Date Filed: 12/21/2017


                                 No. 17-30103

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846. United
States v. Raney, 226 F. App’x 378, 379 (5th Cir. 2007). He contends that,
because his original sentence was 25% above the Guidelines’ advisory
sentencing range, he should get a sentence reduction correspondingly 25%
above his amended Guidelines’ sentencing range.
      “The decision whether to reduce [a] sentence [under 18 U.S.C.
§ 3582(c)(2)] is in the sound discretion of the district judge.” United States v.
Whitebird, 55 F.3d 1007, 1009 (5th Cir. 1995). In deciding whether to exercise
its discretion to do so, the court considers: whether, and to what extent, the
applicable 18 U.S.C. § 3553(a) sentencing factors warrant a reduction, Dillon
v. United States, 560 U.S. 817, 826–27 (2010); and “the nature and seriousness
of the danger to any person or the community that may be posed by a reduction
in the defendant’s term of imprisonment”, Guideline § 1B1.10 cmt. n.1(B)(ii).
      The court properly considered Raney’s motion, the probation office’s
recommendation, the contentions of the parties, Guideline § 1B1.10’s policy
statement, and the 18 U.S.C. § 3553(a) sentencing factors, noting it was
denying the motion based on, inter alia, Raney’s “history of violence and public
safety concerns”.    Along that line, the court considered Raney’s firearms
offenses and his being disciplined for 11 infractions while in prison for, inter
alia, possession of a dangerous weapon and two assaults. U.S.S.G. § 1B1.10
cmt. n.1(B)(iii) (permitting consideration of post-sentencing conduct).
Accordingly, the court did not abuse its discretion in denying Raney’s motion.
Whitebird, 55 F.3d at 1009–10.
      AFFIRMED.




                                       2